UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2016 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of March 31, 2016, 188,771,002 of the registrant’s common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2016 and December 31, 2015 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2016 and 2015 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2016 and 2015 5 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2016 and 2015 6 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2016 and 2015 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 30 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 58 Item 4. Controls and Procedures 58 PART II. Other Information: Item 1. Legal Proceedings 59 Item 1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities 59 Item 4. Mine Safety Disclosures 59 Item 5. Other Information 59 Item 6. Exhibits 59 SIGNATURES 60 EXHIBIT INDEX 61 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) March 31, 2016 December 31, 2015 ASSETS Real estate, at cost: Land $ 4,164,796 $ 4,164,799 Buildings and improvements 12,358,371 12,582,671 Development costs and construction in progress 1,305,849 1,226,637 Leasehold improvements and equipment 109,536 116,030 Total 17,938,552 18,090,137 Less accumulated depreciation and amortization (3,352,986) (3,418,267) Real estate, net 14,585,566 14,671,870 Cash and cash equivalents 1,673,566 1,835,707 Restricted cash 109,147 107,799 Marketable securities 162,091 150,997 Tenant and other receivables, net of allowance for doubtful accounts of $11,200 and $11,908 97,345 98,062 Investments in partially owned entities 1,553,250 1,550,422 Real estate fund investments 566,696 574,761 Receivable arising from the straight-lining of rents, net of allowance of $2,539 and $2,751 973,709 931,245 Deferred leasing costs, net of accumulated amortization of $218,709 and $218,239 485,283 480,421 Identified intangible assets, net of accumulated amortization of $188,094 and $187,360 218,388 227,901 Assets related to discontinued operations 36,514 37,020 Other assets 411,819 477,088 $ 20,873,374 $ 21,143,293 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgages payable, net $ 9,844,242 $ 9,513,713 Senior unsecured notes, net 844,514 844,159 Unsecured revolving credit facilities - 550,000 Unsecured term loan, net 371,076 183,138 Accounts payable and accrued expenses 447,700 443,955 Deferred revenue 325,013 346,119 Deferred compensation plan 116,824 117,475 Liabilities related to discontinued operations 12,902 12,470 Other liabilities 433,863 426,965 Total liabilities 12,396,134 12,437,994 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 12,414,019 and 12,242,820 units outstanding 1,172,256 1,223,793 Series D cumulative redeemable preferred units - 177,101 units outstanding 5,428 5,428 Total redeemable noncontrolling interests 1,177,684 1,229,221 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 52,676,629 shares 1,276,954 1,276,954 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 188,771,002 and 188,576,853 shares 7,529 7,521 Additional capital 7,187,036 7,132,979 Earnings less than distributions (1,999,994) (1,766,780) Accumulated other comprehensive income 53,399 46,921 Total Vornado shareholders' equity 6,524,924 6,697,595 Noncontrolling interests in consolidated subsidiaries 774,632 778,483 Total equity 7,299,556 7,476,078 $ 20,873,374 $ 21,143,293 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except per share amounts) For the Three Months Ended March 31, REVENUES: Property rentals $ 519,492 $ 500,274 Tenant expense reimbursements 59,575 66,921 Fee and other income 33,970 39,607 Total revenues 613,037 606,802 EXPENSES: Operating 256,349 254,493 Depreciation and amortization 142,957 124,122 General and administrative 48,704 58,492 Impairment loss and a cquisition and transaction related costs 165,307 1,981 Total expenses 613,317 439,088 Operating (loss) income (280) 167,714 Loss from partially owned entities (4,240) (2,743) Income from real estate fund investments 11,284 24,089 Interest and other investment income, net 3,518 10,792 Interest and debt expense (100,489) (91,674) Net gain on disposition of wholly owned and partially owned assets 714 1,860 (Loss) income before income taxes (89,493) 110,038 Income tax expense (2,831) (971) (Loss) income from continuing operations (92,324) 109,067 Income from discontinued operations 716 16,179 Net (loss) income (91,608) 125,246 Less net (income) loss attributable to noncontrolling interests in: Consolidated subsidiaries (9,678) (15,882) Operating Partnership 7,487 (5,287) Net (loss) income attributable to Vornado (93,799) 104,077 Preferred share dividends (20,364) (19,484) NET (LOSS) INCOME attributable to common shareholders $ (114,163) $ 84,593 (LOSS) INCOME PER COMMON SHARE - BASIC: (Loss) income from continuing operations, net $ (0.61) $ 0.37 Income from discontinued operations, net - 0.08 Net (loss) income per common share $ (0.61) $ 0.45 Weighted average shares outstanding 188,658 187,999 (LOSS) INCOME PER COMMON SHARE - DILUTED: (Loss) income from continuing operations, net $ (0.61) $ 0.37 Income from discontinued operations, net - 0.08 Net (loss) income per common share $ (0.61) $ 0.45 Weighted average shares outstanding 188,658 189,336 DIVIDENDS PER COMMON SHARE $ 0.63 $ 0.63 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) For the Three Months Ended March 31, Net (loss) income $ (91,608) $ 125,246 Other comprehensive income (loss): Increase (reduction) in unrealized net gain on available-for-sale securities 11,094 (21,332) Pro rata share of other comprehensive income of nonconsolidated subsidiaries 6 157 Reduction in value of interest rate swaps and other (4,195) (771) Comprehensive (loss) income (84,703) 103,300 Less comprehensive income attributable to noncontrolling interests (2,618) (19,881) Comprehensive (loss)income attributable to Vornado $ (87,321) $ 83,419 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income Subsidiaries Equity Balance, December 31, 2015 52,677 $ 1,276,954 188,577 $ 7,521 $ 7,132,979 $ (1,766,780) $ 46,921 $ 778,483 $ 7,476,078 Net loss attributable to Vornado - (93,799) - - (93,799) Net income attributable to noncontrolling interests in consolidated subsidiaries - 9,678 9,678 Dividends on common shares - (118,867) - - (118,867) Dividends on preferred shares - (20,364) - - (20,364) Common shares issued: Upon redemption of Class A units, at redemption value - - 157 6 14,476 - - - 14,482 Under employees' share option plan - - 26 1 2,165 - - - 2,166 Under dividend reinvestment plan - - 4 - 357 - - - 357 Distributions: Real estate fund investments - (13,487) (13,487) Other - (152) (152) Deferred compensation shares and options - - 7 1 535 (186) - - 350 Increase in unrealized net gain on available-for-sale securities - 11,094 - 11,094 Pro rata share of other comprehensive income of nonconsolidated subsidiaries - 6 - 6 Reduction in value of interest rate swaps - (4,195) - (4,195) Adjustments to carry redeemable Class A units at redemption value - 36,524 - - - 36,524 Redeemable noncontrolling interests' share of above adjustments - (427) - (427) Other - 2 - 110 112 Balance, March 31, 2016 52,677 $ 1,276,954 188,771 $ 7,529 $ 7,187,036 $ (1,999,994) $ 53,399 $ 774,632 $ 7,299,556 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income Subsidiaries Equity Balance, December 31, 2014 52,679 $ 1,277,026 187,887 $ 7,493 $ 6,873,025 $ (1,505,385) $ 93,267 $ 743,956 $ 7,489,382 Net income attributable to Vornado - 104,077 - - 104,077 Net income attributable to noncontrolling interests in consolidated subsidiaries - 15,882 15,882 Distribution of Urban Edge Properties - (464,262) - (341) (464,603) Dividends on common shares - (118,447) - - (118,447) Dividends on preferred shares - (19,484) - - (19,484) Common shares issued: Upon redemption of Class A units, at redemption value - - 210 8 23,485 - - - 23,493 Under employees' share option plan - - 165 7 11,672 (2,579) - - 9,100 Under dividend reinvestment plan - - 3 - 338 - - - 338 Contributions: Real estate fund investments - 51,350 51,350 Distributions: Real estate fund investments - (52,882) (52,882) Other - (125) (125) Conversion of Series A preferred shares to common shares - (12) 1 - 12 - Deferred compensation shares and options - - 7 1 1,324 (359) - - 966 Reduction in unrealized net gain on available-for-sale securities - (21,332) - (21,332) Pro rata share of other comprehensive income of nonconsolidated subsidiaries - 157 - 157 Reduction in value of interest rate swap - (776) - (776) Adjustments to carry redeemable Class A units at redemption value - 25,349 - - - 25,349 Redeemable noncontrolling interests' share of above adjustments - 1,288 - 1,288 Other - 5 (90) (85) Balance, March 31, 2015 52,679 $ 1,277,014 188,273 $ 7,509 $ 6,935,205 $ (2,006,439) $ 72,609 $ 757,750 $ 7,043,648 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) For the Three Months Ended March 31, 2016 2015 Cash Flows from Operating Activities: Net (loss) income $ (91,608) $ 125,246 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Real estate impairment losses 160,700 256 Depreciation and amortization (including amortization of deferred financing costs) 150,648 131,112 Straight-lining of rental income (41,626) (29,474) Distributions of income from partially owned entities 29,860 15,874 Amortization of below-market leases, net (17,507) (12,754) Other non-cash adjustments 15,248 15,865 Return of capital from real estate fund investments 14,676 72,208 Net realized and unrealized gains on real estate fund investments (6,611) (17,639) Loss from partially owned entities 4,240 2,405 Net gain on disposition of wholly owned and partially owned assets (714) (1,860) Net gains on sale of real estate and other - (32,243) Changes in operating assets and liabilities: Real estate fund investments - (95,022) Tenant and other receivables, net 800 975 Prepaid assets 64,851 62,658 Other assets (20,113) (13,093) Accounts payable and accrued expenses 12,774 (12,691) Other liabilities 1,027 (17,307) Net cash provided by operating activities 276,645 194,516 Cash Flows from Investing Activities: Development costs and construction in progress (127,283) (88,052) Additions to real estate (77,243) (54,466) Investments in partially owned entities (63,188) (23,912) Distributions of capital from partially owned entities 25,524 13,409 Proceeds from sales of real estate and related investments 2,867 334,725 Restricted cash (1,348) 1,282 Acquisitions of real estate and other (938) (49,878) Proceeds from sales and repayments of mortgage and mezzanine loans receivable and other 11 16,763 Net cash (used in) provided by investing activities (241,598) 149,871 See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) (Amounts in thousands) For the Three Months Ended March 31, 2016 2015 Cash Flows from Financing Activities: Repayments of borrowings $ (909,617) $ (907,431) Proceeds from borrowings 887,500 800,000 Dividends paid on common shares (118,867) (118,447) Distributions to noncontrolling interests (21,474) (60,287) Dividends paid on preferred shares (20,364) (19,484) Debt issuance and other costs (16,704) (5,076) Proceeds received from exercise of employee share options 2,523 12,018 Repurchase of shares related to stock compensation agreements and related tax withholdings and other (185) (2,939) Cash included in the spin-off of Urban Edge Properties - (225,000) Contributions from noncontrolling interests - 51,350 Net cash used in financing activities (197,188) (475,296) Net decrease in cash and cash equivalents (162,141) (130,909) Cash and cash equivalents at beginning of period 1,835,707 1,198,477 Cash and cash equivalents at end of period $ 1,673,566 $ 1,067,568 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $7,497 and $8,479 $ 91,719 $ 91,702 Cash payments for income taxes $ 2,193 $ 2,175 Non-Cash Investing and Financing Activities: Accrued capital expenditures included in accounts payable and accrued expenses $ 113,755 $ 87,232 Adjustments to carry redeemable Class A units at redemption value 36,524 25,349 Write-off of fully depreciated assets (187,419) (18,790) Non-cash distribution of Urban Edge Properties: Assets - 1,722,263 Liabilities - (1,482,660) Equity - (239,603) Transfer of interest in real estate to Pennsylvania Real Estate Investment Trust - (145,313) Financing assumed in acquisitions - 62,000 Like-kind exchange of real estate: Acquisitions - 57,722 Dispositions - (38,822) Receipt of security deposits included in restricted cash and other liabilities - 42,346 See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through, and all of its interests in properties are held by, Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 93.6% of the common limited partnership interest in, the Operating Partnership at March 31, 2016. All references to “we,” “us,” “our,” the “Company” and “Vornado” refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado and its consolidated subsidiaries, including the Operating Partnership.
